Citation Nr: 0106980	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  96-43 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for status post fracture of the right mandible, with 
temporomandibular joint syndrome and associated headaches.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a lumbosacral spine 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In February 1999, the veteran 
requested another Travel Board hearing when advised that the 
Board Member who conducted his hearing in December 1998 was 
no longer at the Board.  In May 1999, the Board remanded this 
case back to the RO for the scheduling of a VA Travel Board 
hearing. That hearing was conducted in September 2000, and 
the case is again before the Board.

In the appealed rating decision, the veteran was granted 
service connection and a zero percent evaluation for his 
right mandible disability.  However, this evaluation was 
increased to 10 percent in a June 1996 rating decision and 
then to 20 percent in a May 1998 rating decision, effective 
from January 1995.  As the 20 percent disability evaluation 
is less than the maximum available under applicable 
diagnostic criteria, the veteran's claim for a higher 
evaluation remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Additionally, the veteran initially appealed the June 1995 
denial of service connection for migraine headaches.  
However, in May 1998, the RO granted service connection for 
chronic headaches as associated with his right mandible 
disability and included it as part of the evaluation for a 
right mandible disability.  The veteran claims that this 
should be rated as a separate disorder.

During his September 2000 VA Travel Board hearing, the 
veteran raised the issue of entitlement to service connection 
for organic brain syndrome.  This issue is referred back to 
the RO for appropriate action.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims, as recent statutory changes 
ensure that this duty applies to all new claims for 
compensation.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
duty includes conducting a thorough and contemporaneous 
medical examination of the veteran.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  See 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992). 

In this case, the RO has not, to date, afforded the veteran a 
comprehensive VA dental examination to address his right 
mandible disability.  Rather, this disability was mentioned 
only in the context of a December 1997 VA spine examination, 
and the veteran has suggested that his right mandible 
disability and his headaches, currently attributed to one 
underlying disorder, are separate disabilities.  An April 
1998 VA ENT examination included an assessment of headaches 
secondary to TMJ.  It was not indicated whether the veteran 
had a separate organic headache disorder.  In addition, the 
report of this examination does not address the etiology of 
the veteran's claimed lumbosacral spine disorder and contains 
no findings regarding his claimed cervical spine disorder.  
Further development in this regard is warranted, particularly 
as the veteran was treated for back pain on multiple 
occasions during service.


Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
etiology, nature, and extent of his 
cervical and lumbosacral spine disorders.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide opinions as to 
whether it is as least as likely as not 
that current cervical and lumbosacral 
spine disorders, if present, are related 
to the veteran's period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

2.  The RO should also afford the veteran 
appropriate examination(s) including VA 
dental examination, to determine the 
nature and extent of his right mandible 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
complete description of the symptoms and 
manifestations of this disorder, with 
particular attention to the alleged 
existence of pain with motion of the jaw.  
The examiner should also comment on 
whether it is as least as likely as not 
that the veteran's headaches constitute 
an organic disorder separate from his 
right mandible disorder, as opposed to 
being a symptom of his right mandible 
disorder.  If a neurological or other 
examination is needed in regard to 
determining whether the veteran has a 
separate organic headache disorder as a 
result of his service-connected 
disability it should be scheduled.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for a 
higher initial evaluation for status post 
fracture of the right mandible, with 
temporomandibular joint syndrome and 
associated headaches (to include the 
question of whether a separate evaluation 
should be assigned for headaches); and 
entitlement to service connection for 
lumbosacral and cervical spine disorders.  
Any additional action required to comply 
with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should be 
undertaken.  If the determination of any 
of these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


